Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 6/5/22.  As directed by the amendment, claims 1-3 have been cancelled and claims 4-7 have been added.  As such, claims 4-7 are pending in the instant application.

Specification
The disclosure is objected to because of the following informalities: the first paragraph on pg. 1 of the specification is objected to as the name, age, and address of Applicant is not a written description of or pertinent to the invention.  See MPEP 608.01 and 37 C.F.R. 1.71.  Examiner suggests deleting this language.  
The second full paragraph of the specification states this patent application claims the benefit of the prior art in US patents “US8631788B” and “US4556489A”.  However, since both patents belong to different inventors,  Applicant doesn’t qualify to receive benefit of those patents.   See 37CFR1.78(1)(ii) and 35USC 120 regarding claiming benefit of earlier filing date and cross-reference to other applications that the inventor or joint inventor in the previously filed application.     
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “a ‘diver’” (line 1) and in particular putting the term diver in single quotes is objected to as it does not follow the form of claims (see MPEP 608.01(m)); Examiner suggests amending to remove the single quotes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the limitations: “open-circuit breathing apparatus” (line 1) and  “where-in 3 or more sets of tubes or pipes (a set being comprised of 2 pipes)” (line 2-3) introduces new matter not found in the disclosure as originally filed.  Having 3 sets of tubes/pipes with each set having 2 pipes yields 6 total pipes which is not supported in the disclosure as originally filed.  As can be seen from the figures and their accompanying specification description, there are two pipes indicated by reference character 7 and two pipes indicated by reference character 8.  Furthermore, the disclosure does not provide support for the breathing apparatus being an open-circuit type.
Regarding claim 5, the language “an externally housed battery that does provide weight to counter the buoyancy of the apparatus but not the diver” (line 2-3) introduces new matter not found in the disclosure as originally filed.  There is not support for the battery providing weight to counter buoyancy of the apparatus but not the diver.
Regarding claim 6, this newly added claim introduces new matter not found in the disclosure as originally filed.  There is no support for mouthpiece(s) and although Fig. 4 appears to show rows of bent tubes/pipes 7 the disclosure does not provide support for the intake of exhalation gas and return of gas as claimed.
Regarding claim 7, this newly added claim introduces new matter not found in the disclosure as originally filed.  

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed invention, and as supported by the disclosure, lacks enablement as one of ordinary skill in the art would not have been able to create the working invention without undue experimentation.  The previously cited Kamei reference (US 2021/0163104) cites in para. 0090 that to support human breathing from such a permeable membrane as claimed would require 19.2 m2.  Additionally, the previously cited Van Horne reference (US 2004/0000232) discloses a large number of membranes providing the gas exchange (see Fig. 3-4).  The Bodell reference discussed below also provides for a large surface area of the semi-permeable filter (82 in Fig. 3-4).  Thus, in light of the state of the art and level of one of ordinary skill, one would not have been enabled to create the claimed invention, in light of the disclosure, without undue experimentation such that a diver is able to receive an adequate, self-replenishing supply of oxygen for an almost indefinite period of time as described in pg. 3 of the specification and the abstract.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim lacks a transitional phrase such as “comprising” or “consisting of” to properly define the scope of the claims with respect to what unrecited additional components, if any, are excluded from the scope of the claim.
Regarding claim 4, the Applicant has set forth limitations in parentheses (see line 2-3 and 4-5) and it is unclear whether Applicant is intending to have these limitations as part of the claimed device or if such limitations are optional.  Examiner suggests amending to not utilize parentheses in such a manner.
Claim 5 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the language “mask-like unit” (line 2) is unclear as the scope of this limitation cannot be ascertained, particularly what qualifies, or does not, as being ‘mask-like’.
Regarding claim 5, the Applicant has set forth limitations in parentheses (see line 2) and it is unclear whether Applicant is intending to have these limitations as part of the claimed device or if such limitations are optional.  Examiner suggests amending to not utilize parentheses in such a manner.  Furthermore, references to the disclosure in this case renders the scope of the claim indefinite.  Examiner suggests deleting this parentheses and language.
Claim 6 recites the limitations: "the mouthpieces" in line 1, “the top most row” in line 2, “the bottom most row” in line 2-3, “the gas supply” in line 4, and “the two subset of pipes” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Note: claim 4 sets forth 3 or more set of tubes/pipes each of which comprised of 2 pipes and does not set forth any subsets of pipes.
Regarding claim 6, the Applicant has set forth limitations in parentheses (see line 2) and it is unclear whether Applicant is intending to have these limitations as part of the claimed device or if such limitations are optional.  Examiner suggests amending to not utilize parentheses in such a manner.  Furthermore, references to the disclosure in this case renders the scope of the claim indefinite.  Examiner suggests deleting this parentheses and language.
Regarding claim 7, the language “the tubes” (line 2) is unclear as claim 4 sets forth 3 or more set of tubes/pipes each of which comprised of 2 pipes and it is unclear which of the plural tubes/pipes are being referred to in this language in claim 7 line 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 4, the language “against the carbon dioxide that the diver expels, exchanges the carbon dioxide with the dissolved oxygen to be passed on to the diver” (line 5-6) appears to claim the human body which is non-statutory subject matter.  In order for the exchange to occur the diver must be present in the claimed invention.  Examiner suggests amending to use functional language and not positively claiming the diver.
Regarding claim 5, the language “the device is completely housed in a mask-like unit on the face” (line 1-2, emphasis added) appears to claim the human body which is non-statutory subject matter.  In order for the device to be housed in a mask-like unit on the face, the diver/human must be present in the claimed invention.  Examiner suggests amending to use functional language and not positively claiming the diver.
Claims 6-7 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bodell (3,333,583).
Regarding claim 4, Bodell discloses a self-contained open-circuit breathing apparatus for use by a ‘diver’ in oxygen-rich bodies of water (see Fig. 1-4 and col. 2 ln. 16 “underwater respiration device”) where-in 3 or more sets of tubes or pipes (a set being comprised of 2 pipes) are affixed in such a way that the passing of oxygen-rich water over a semi-permeable filter, with the assistance of a heat source (responsible for conducing water movement via the creation of pressure differences), against the carbon dioxide that the diver expels, exchanges the carbon dioxide with the dissolved oxygen to be passed on to the diver (see Fig. 1-4 multiple sets, each including two, of tubes/pipes shown by reference characters 42, 46, 92, and 94, semi-permeable filter 82, see col. 3 ln. 51 through col. 4 ln. 17 which describes the permeability; see col. 4 ln. 18-49 which describes the operation and gas exchange of the device; see col. 2 ln. 48 through col. 3 ln. 2 which discloses the pump 54 which passes oxygen rich water over the filter, it is known in the art that such a pump gives off heat and would therefore conduct water movement via pressure differences, col. 2 ln. 68-70 also discloses a heater and therefore would also function to conduct water movement).
Regarding claim 6, the Bodell device is such that wherein the mouthpieces contains looped pipes/tubes (denoted in Figure 4), wherein the top most row intakes the exhaled gasses and the bottom most row returns the oxygen enriched gas after interaction with water through the semi-permeable filter, thereby separating the water from the gas supply and relegating the gaseous exchange to the area of conjunction between the two subset of pipes (see Bodell col. 4 ln. 18-49 which describes the operation and gas exchange of the device; Figs. 1-4 showing plural rows of tubes a top row intake exhale gas and bottom row returns enriched gas per col. 4 ln. 18-49 as all tubes conduct both exhale and enriched gas).
Regarding claim 7, the Bodell device is such that by virtue of the aforementioned created pressure differences contained in the tubes containing water that keeps the water flowing, allows for a higher flow rate as the diver starts to exert more energy and move around more, in turn supplying them with more oxygen (see Bodell Figs. 1-4 and col. 4 ln. 18-49; the Bodell device includes each structural limitation as claimed such that it would also perform this function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bodell in view of Sato et al. (2006/0118109).
Regarding claim 5, the Bodell is silent as to the device being completely housed in a mask-like unit on the face; however, Sato teaches a similar device including the oxygen source completely housed in a mask-like unit on the face (see Sato Fig. 2 for example showing mask-like unit with oxygen source 88 housed in housing 12 of mask-like unit 10).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bodell device’s oxygen source to be housed in a mask-like unit, as taught by Sato, in order to provide a lower profile device for a diver.  The location of the external battery would also provide weight to counter buoyancy as claimed (pump 54 of Bodell known to include power source such as a battery).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the attached printout of the Artificial Gill article on tvtropes.org discloses various examples of an artificial gill provided in a compact form such as in the film Die Another Day (shown in the figure on first page of this article) which was publicly available in November 2002 and Star Wars: The Phantom Menace.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785